DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, and 8-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,589. Although the claims at issue are not identical, they are not patentably distinct from each other because both the Patent ‘589 and the instant application claim:
Regarding claim 1, a method for configuring a sensor tag, comprising:
providing a flexible substrate layer;
depositing a sensor inlay on the flexible substrate layer; and
applying a protective coating layer of thermoplastic polyurethane (TPU) over the sensor inlay;
wherein the applying further comprises leaving a TPU-free margin on the flexible substrate layer;
wherein the sensor inlay comprises an integrated circuit (IC) connected to an antenna (see claim 1 of Patent ‘589);
regarding claim 13, a sensor tag comprising:
a flexible substrate layer;
a sensor inlay on the flexible substrate layer; and
a protective coating layer of thermoplastic polyurethane (TPU) over the sensor inlay:
wherein the protective coating layer includes a TPU-free margin on the flexible substrate layer, and
wherein the sensor inlay comprises an integrated circuit (IC) connected to an antenna (see claim 13 of Patent ‘589).
One of ordinary skill in the art would have readily recognized that the claims of the instant application are a broader recitation of the claims of the Patent ‘589 and therefore an obvious variant of the claims of Patent ‘589.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘589 to arrive at the claims of the instant application.

Allowable Subject Matter
Claims 1-3, 6, and 8-25 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach either alone or in combination thereof:
Regarding claim 1, a method for configuring a sensor tag, comprising:
providing a flexible substrate layer;
depositing a sensor inlay on the flexible substrate layer; and
applying a protective coating layer of thermoplastic polyurethane (TPU) over the sensor inlay;
wherein the applying further comprises leaving a TPU-free margin on the flexible substrate layer;
wherein the sensor inlay comprises an integrated circuit (IC) connected to an antenna;
regarding claim 13, a sensor tag comprising:
a flexible substrate layer;
a sensor inlay on the flexible substrate layer; and
a protective coating layer of thermoplastic polyurethane (TPU) over the sensor inlay:
wherein the protective coating layer includes a TPU-free margin on the flexible substrate layer, and
wherein the sensor inlay comprises an integrated circuit (IC) connected to an antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul et al. (US 2009/0065592) teach a smart card chip arrangement.
Etzkorn (US 2016/0006115) teaches a manufacturing method for wireless devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 06, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876